Mullin, P. J.,
(dissenting.) The only representation ■upon which the court permitted the jury to pass was, “ whether the real and true price, in money, of the patent right which Nicholson had for sale, was the s.um of $12,000.”
The making and falsity of this representation, with a felonious intent, is found by the jury. Thus three of the ingredients of the crime are established.
There remains but one other ingredient to be established in order to complete the crime charged in the indictment, and that is, that the representation was such an one as was calculated to deceive a person of ordinary prudence. (The People v. Williams, 4 Hill, 9.) This must also have been found by the jury. But as it is a mixed question of law and fact, it is the duty of the court to determine for itself whether the representation was of a kind which would impose on a prudent, cautious man.
To pass upon this question intelligently, a brief reference to the facts established on the trial is indispensable. Nicholson, the owner of a patent for curing and packing cheese, resided in Lewis county, and desired to sell it. Scott resided in Jefferson county and was a dealer in patent rights. Wilson resided in the same place, and desired to engage in the purchase and sale of such rights. Scott learned from Nicholson that he would sell the patent for $3000. Scott then represented to Wilson that the right Nicholson had for sale was a valuable one, and urged him to purchase part of it, and told him that he (Scott) would purchase one half, if Wilson would purchase the other half. Scott told Wilson the actual price at which Nicholson would sell was $12,000. On procuring Wilson’s consent to enter into negotiations for the purchase of said right, Scott telegraphed to Nicholson to come to Watertown. When he came, Scott told him a sale could be effected, but he must put the price at $12,000 or $15,000, so he (Scott) could make something out of it; to *76which Nicholson assented. Wilson was invited to Scott’s house to meet Nicholson, and on arriving there, Wilson inquired of Nicholson the price for which the right could be purchased, and he was told $12,000. Scott held two or more private interviews with Wilson during the pendency of the negotiations, in which he urged Wilson to purchase at the price named, assuring him that it was the actual and true price, agreeing to take and pay one half, and finally Wilson agreed to purchase one half, and Scott the other half, at $6000 each.
Scott produced and transferred to Nicholson securities for the price of his half, and Wilson gave six notes of $1000 each, for his half, and Nicholson transferred his interest in the patent in pursuance of such agreement. Wilson left, leaving Scott and Nicholson together. After Wilson had gone, Nicholson surrendered to Scott the securities which the latter had delivered to him, and his purchase was rescinded. Nicholson also delivered to Scott three of the $1000 notes, thus securing to Scott $3000 as compensation for the cheat he had practiced on Wilson.
Wilson did not know, and he had no means of knowing, that the price asked by Nicholson was $3000, and that it was raised at the request of Scott, not because Nicholson desired or demanded any higher price, but to enable Scott fraudulently to obtain from Wilson $3000.
What higher degree of prudence or caution could Wilson use than he did use, during the negotiations for the purchase of the right under the patent ? He called on the vendor himself, and was assured that the price stated by Scott was the true one; that is, that it was the lowest price at which the interest of Nicholson could be procured. To obtain the interest at the lowest price was one of the efforts of Wilson, and as he had reason to suppose, of Scott also, in the negotiations for the purchase; but his efforts were entirely frustrated by the fraudulent combina*77tian to raise the price in order the more effectually to accomplish the cheat.
That Wilson was cheated out of $3000 is too plain tc admit of doubt. But it is said, and my brethren decide, that, conceding the cheat, no crime has been committed which the law can punish. If the criminal law is so defective that it cannot reach and punish an offender who commits such an outrageous fraud, it is time that the legislature had supplied the defect and provided a punishment commensurate with the villainy manifested in the commission of the cheat.
The reasoning which extracts the criminality from the acts and representations of Scott and Nicholson is, that the latter was not bound by his arrangement with Scott to limit the price of his interest to $3000, which he at first asked therefor, but might raise to $12,000 or $15,000, and he did not thereby do any wrong to Wilson; and that it was the ordinary case of a vendor increasing the price of his property, of which a purchaser has neither a legal nor moral right to complain. Such a view of the case ignores, utterly, the villainy that pervades the entire transaction. No one doubts the right of Nicholson to demand a higher price for his interest. But he never did make any such demand. The price first asked of Scott was the price finally received. The increase was made at the request of Scott, not because a higher one was demanded or expected, but in order to enable him to defraud Wilson.
This case is likened to one where a person applies to the owner of land or other property to ascertain the price at which he will sell. Having ascertained it, he gets permission to sell it, and take to his own use all he can obtain over and above the price thus asked, and who, in order to obtain a.higher price than he otherwise might, induces the owner to say that his price is the one demanded by the person offering to sell it, and not the price which the owner has agreed to receive for it. The sale, if effected *78for the increased' price, might, upon this state of facts, be a fair one.
To prevent the transaction from being fraudulent, as thus stated, we must assume that the owner puts the lower price on the property, as a matter of favor to the person whom he authorizes to sell, and reserves to himself the right to demand of others the higher price. For if he is willing to take the lower-price of any person desiring to purchase, and falsely represent the higher to be his real price, he is at least guilty of falsehood, if not of fraud.
But the case supposéd wants sundry elements which enter into, and form part of, the case before us. Wilson knew nothing of the value of the right. Scott did; he * was a dealer in such property. He professed to act in aid of Wilson, in making the purchase, at the lowest price. To induce the belief that his assistance and representations, as to the price and value, were sincere, he proposed to join in the purchase.
Whether the part ¡Nicholson took in the transaction, rendered him liable, jointly with Scott, for the fraud, it is not necessary now to determine; but that the acts of Scott are such as to distinguish this case from the one supposed, and to subject him to criminal liability, I entertain no manner of doubt.
I have searched, with some care, for a case analogous to the one before us. I have found but one, and that is the case of the State v. Rowley, (12 Conn. 101.) It was an information against Rowley and one Baldwin.' The prosecutor alleged that Rowley was possessed of a tract of land in Winchester, on which there was a quantity of wood, of the value of $200, and no more. That Baldwin owned a quantity of lumber of the value of $100, and no more. That they, designing to to dispose of .such wood and timber at a much greater price than their value, did wickedly and unlawfully conspire together to cheat and defraud all persons whom they could induce to purchase *79said wood and timber, and especially Tucker & Case. That for this purpose it was agreed between Rowley and Baldwin that Baldwin should apply to Tucker, and fraudulently induce him to purchase Rowley’s wood, &c., for Baldwin, in the name of Tucker, at a price greatly exceeding its value, and should then refuse to take the wood of Tucker, but leave it on his hands; and that Rowley should, in like manner, apply to Case to go to Baldwin and purchase his lumber for Rowley, at a sum much greater than its value, and then refuse to receive it, and leave it on his hands. Both of these arrangements were carried into effect. Tucker &■ Case were ignorant of such fraudulent combination. Baldwin and Rowley utterly refused to carry out said- agreement, leaving the property so purchased on the hands of Tucker & Case to their injury, and they did fraudulently obtain from said Tucker & Case their notes for a large sum,-to wit, $2700. The information concluded thus : “ And the said attorney says that the said Rowley and Baldwin, by means of their fraudulent conspiracy, and by their false pretenses, did willfully defraud and deceive said Tucker & Case, and did obtain from them said notes, being of the value of #2700, against the peace.
Subsequently to the presentation of said information, the attorney for the State applied to the court for leave to add a count for a conspiracy, which, for reasons assigned by the court, was refused. The defendant’s attorney demurred to the information, on two grounds, as it would seem from the points made by him on the argument. These were: 1st. That the facts charged in the information do not constitute an offense, within the provisions of the statutes of Connecticut, ¿gainst obtaining goods by false pretenses. 2d. The facts charged do not constitute a conspiracy to defraud, that would be punishable at common law. The court overruled the demurrer, holding that the information charged the prisoners with the crime of obtaining property by false pretenses, and also with a con*80spiracy to obtain property of Tucker & Case by such pretenses. If that case decides the propositions above stated, it is an authority in support of the conviction in that case. The reporter of the case commences with the statement that the information was for a conspiracy. But the demurrer treats the information as charging both offenses. That it charged a conspiracy is certain, and that the court held it to charge the crime of obtaining property by false pretenses, I shall show by the language of the learned judge who delivered the opinion of the court. After citing and commenting on several English statutes, relating to false ■ pretenses, and the statutes of Connecticut on the subject, Bissel, J., refers to cases in the English and American courts which, in his view, bring the case made by the information' within the Connecticut statute relating to false pretenses. He then refers to the case of Young and others v. The King, (3 T. R. 98,) in which it was held that obtaining money under the false pretense that a bet had been laid that a pedestrian feat would be performed in a given time, was within the English statute. Bissel, J., then proceeds: “It is certainly difficult to see why this case, (the one cited,) if it is to be regarded as an authority, does not govern the case now before us. Indeed the case would seem to be stronger than any of those which have been cited; for here, not only were the notes obtained by means of false pretenses, but these pretenses were put word for word, in pursuance of a conspiracy between the defendants, to cheat and defraud. That the facts set forth in the information are within the words of the statute, is too clear to admit of argument. That they constitute an offense against the laws of morality is equally indisputable, and we are unable to discover any reason, founded either in principle or authority, why they should not be held to be within the meaning of the act.
This view of the case, he says, “renders it unnecessary *81•for us to express a decided opinion whether the facts • charged in the information constitute a misdemeanor at the common law. But we are strongly inclined to the opinion that they do.”
After stating that the prisoner’s counsel claimed that the false representations were made separately by them, and not jointly, he says : “ This is not a correct view of the case. It is indeed taking out the very vitals of the information. The gist of the offense charged is the unlawful conspiracy, and whatever was done was done in pursuance of it.”
The opinion closes as follows : It is unnecessary to pursue this inquiry further, as we are of opinion that the case falls clearly within the statute, and on that ground the count must be sustained.” The statute within which the case fell was the statute relating to false pretenses, and no other. Whether the information charged a conspiracy, was not material in the case; nor is it important for me to inquire whether the dictum of the learned judge on that point was correct.
It would seem to have been admissible under the law of Connecticut, in an indictment or information against two or more for crime, to charge that it was committed in pursuance of a conspiracy, and if the jury failed to convict of the crime, they might convict of the conspiracy.
This case is one to which the language of Lord Kenyon, in Young v. The King, (supra,) most forcibly applies.. “ The defendants, morally speaking, have been guilty of an offense, and when the criminal happens to be auxiliary to the law of morality, I do not feel any inclination to explain it away. These defendants have, by false pretenses, fraudulently continued to obtain money from the prosecutor, and I see no reason why it should not be held to be within the meaning of the statute.”
The false pretenses by which Rowley and Baldwin obtained the' notes of' Tucker & Case, were that they *82(Rowley and Baldwin) would take the property which Tucker & Case should purchase off their hands, and that the property was worth much more than the prices asked by Rowley and Baldwin for it.
This last consideration must have been the controlling one, or it is difficult to comprehend why Tucker & Case should have been induced to make the purchase, or how the crime of obtaining goods by false pretenses could have been committed. The course of proceeding between Baldwin and Tucker, for example, would seem to have been this. Baldwin told Tucker that Rowley had wood for sale, which he (B.aldwin) wanted to buy, because it was much more valuable than the price ($1500) he asked for it, that Tucker could purchase it cheaper than he (Baldwin) could, and he wanted him (Tucker) to purchase it in his own name, and he (Baldwin) would take the property off his hands and assume the payment of the note given to Rowley for it.
It must be assumed that Tucker & Case did not know the value of the property, and relied, therefore, on the statement that “great profits ” could be made out of it at the price named.
If the property was of much greater value than the price paid, Tucker Sc Case would have security in their own hands, should Rowley and Baldwin refuse, or become unable to take and pay for the property. If this was-the transaction, a motive is found for Tucker & Case being drawn into the purchase. But if the only inducement was the promise by Rowley and Baldwin, that they would take the property off their (Tucker & Case’s) hands, it is difficult to perceive wherein Rowley and Baldwin were guilty of doing more than violating their agreement to take and pay for their, property. If the property for which Tucker Sc Case gave their notes for $3000 was, in truth, worth but $300 or $400, they were grossly defrauded, unless Rowley and Baldwin should perform their agreement. If this is a *83correct view of the transaction, as I believe it to be, between the parties, the case cited is an authority in support of the conviction in this case.
It is said that the only offense for which the prisoners Scott and Nicholson could be indicted, was that of conspiracy to cheat and defraud Wilson. The answer to this suggestion is, that if the crime of obtaining the notes by false pretenses was actually committed, as it is found to have been, by the jury, the conspiracy was merged in the higher offense—the felony—and all liability for that offense was gone. (The People v. Mather, 4 Wend. 229, 265.)
Obtaining goods by false pretenses is made felony by the Eevised Statutes. (3 R. S. 956, § 55, 5th ed.) A conspiracy is, by the same statutes, declared to be a misdemeanor. (3 R. S. 972, § 8, 5th ed.)
If the false and fraudulent representations used to obtain the notes of Wilson were not criminal, then there was no conspiracy.
To constitute a conspiracy, two or more persons must conspire, amongst other things, either “ to cheat and defraud some person of property hy means which are in themselves criminal, or to cheat and defraud a person of property hy means lohich, if executed, would amount to a cheat, or to obtaining money or property hy false pretenses.” (3 R. S. 972, § 8, 5th ed.)
If, therefore, it be true that the pretenses set out in the indictment do not amount to obtaining the notes by false pretenses, the prisoners were not guilty of a conspiracy.
If it be true that the acts done, and the representations made, by the prisoners, which have been charged and proved, constitute no crime, an extensive field is open for the knave to cheat and defraud, with entire freedom from any description of liability or responsibility to any criminal tribunal. But his exemption does not end there ; he *84must also be exempt from any civil liability to the party injured.
[Fourth Department, General Term, at Rochester,
March 5, 1872
Mullin, P. J., and Johnson and Talcott, Justices.]
If the pretenses used by Scott and his confederate, being untrue, are not material, or such as should deceive a man of ordinary prudence and caution, a civil action will not lie for the property obtained. If of that character, they are not material, 'and if not material then there is no responsibility. (2 Parsons on Cont. 267, 270, 1st ed.)
Can it be possible that the law is so defective, or its arm so short, that it cannot give the injured party redress for such a wrong, nor punish the party who has committed it ? I will not believe it.
It said that no injury was proved to have been sustained by reason of the fraud practised by the defendant. Scott got $3000 from Wilson, more than he would have been obliged to pay if the truth had been told to him. It is true that it was not shown whether the value of the interest which ¡Nicholson sold was worth more or less than $12,000, except by agreement of ¡Nicholson to take $3000, a'nd actually receiving that sum. But the representation was that the real and true price was $12,000, when in fact it was but $3000. The falsity of this representation was proved, and this was all the public prosecutor was bound to prove, and when proved, a cheat to the extent of $3000 was clearly established.
The conviction should be affirmed.
Judgment reversed.